Van Brunt, P. J.
It was entirely immaterial so far as the motion for leave to file the supplemental complaint proposed by the plaintiff is concerned, whether the original complaint contained one or more causes of action.
The office of a supplemental complaint is to bring before the court material facts which have occurred since the *557service of .the original pleading, and only such should be contained therein.
If a party desires to insert in his pleading allegations which may have been inadvertently omitted in the preparation of the original, such omission, can only be cured by an amendment, and a supplemental pleading cannot be used as a vehicle for the transportation into the case of such matter, although it may also contain allegations of some fact proper to be alleged in such a pleading.
The plaintiff, in his proposed supplemental complaint, has plainly violated this rule and has attempted to insert therein allegations as to facts which occurred before the commencement of the action, and, therefore, his motion to serve this complaint was properly denied.
The order appealed from should be affirmed, with costs and disbursements.
Macomber and Bartlett, JJ., concur.